 



Exhibit 10.1
GENERAL GROWTH PROPERTIES, INC.
1998 INCENTIVE STOCK PLAN, AS AMENDED
SECTION 1. Purpose; Definitions.
     The purpose of the Plan is to give the Company a significant advantage in
attracting, retaining and motivating employees (other than Matthew Bucksbaum and
John Bucksbaum) and to provide the Company, its Affiliates and Subsidiaries with
the ability to provide competitive incentives which are directly linked to the
profitability of the Company’s business and increases in stockholder value.
     For purposes of the Plan, the following terms are defined as set forth
below:
     “Affiliate” means General Growth Management, Inc. and any other corporation
or other entity controlled by the Company and designated by the Committee as
such.
     “Award” means a Threshold-Vesting Stock Option.
     “Award Year” shall have the meaning set forth in the Cash Incentive Plan.
     “Board” means the Board of Directors of the Company.
     “Cash Incentive Plan” means the General Growth Properties, Inc. Cash Value
Added Incentive Compensation Plan.
     “Cause” has the meaning set forth in Section 5(i).
     “Change in Control” and “Change in Control Price” have the meanings set
forth in Sections 6(b) and (c) respectively.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     “Commission” means the Securities and Exchange Commission or any successor
agency.
     “Committee” means the Committee referred to in Section 2.
     “Common Stock” means common stock, par value $.10 per share, of the
Company.
     “Company” means General Growth Properties, Inc., a Delaware corporation,
and its successors and assigns.
     “Employer” means the Company and any Subsidiary or Affiliate whose
employees are participants in the Plan.
     “Estimated Annual Growth Rate” means such rate as shall be established by
the Committee on the date a Stock Option is granted.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.
     “Fair Market Value” means, as of any given date, the mean between the
highest and lowest reported sales prices of the Common Stock on the New York
Stock Exchange Composite Tape or, if not then listed on such exchange, on any
other national securities exchange on which the Common Stock is then listed or
on

 



--------------------------------------------------------------------------------



 



NASDAQ. If there is then no regular public trading market for such Common Stock,
the Fair Market Value of the Common Stock shall be determined by the Committee
in good faith.
     “Measurement Year” shall have the meaning set forth in the Cash Incentive
Plan.
     “Non-Qualified Stock Option” means a Stock Option that is not an incentive
stock option as defined by Section 422 of the Code.
     “Plan” means the General Growth Properties, Inc. 1998 Incentive Stock Plan,
as set forth herein and as hereinafter amended from time to time.
     “Retirement” means retirement from active employment under a pension plan
of the Company, any Subsidiary or Affiliate, or under an employment contract
with any of them, or termination of employment at or after age 65 under
circumstances which the Committee, in its sole discretion, deems equivalent to
retirement.
     “Rule 16b-3” means Rule 16b-3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.
     “Subsidiary” means any corporation, partnership or other entity of which
the Company or any Subsidiary owns, directly or indirectly, a majority of the
voting power of the voting equity securities or a majority of the equity
interest and shall not be deemed to be a “subsidiary” for any other purpose.
     “Termination of Employment” means the termination of the participant’s
employment with the Company or any Subsidiary or Affiliate. A participant
employed by a Subsidiary or an Affiliate shall also be deemed to incur a
Termination of Employment if the Subsidiary or Affiliate ceases to be such a
Subsidiary or Affiliate, as the case may be, and the participant does not
immediately thereafter become an employee of the Company or another Subsidiary
or Affiliate.
     “Total Disability” means complete and permanent inability by reason of
illness or accident to perform the duties of the occupation at which a
Participant was employed by an Employer when such total disability commenced,
all as determined by the Committee. All determinations as to the date and extent
of total disability of any Participant shall be made by the Committee, upon the
basis of such evidence, including independent medical reports and data, as the
Committee deems necessary and desirable, and all such determinations of the
Committee shall be final.
     “Threshold Price” means the Fair Market Value of a share of Common Stock
multiplied by the Estimated Annual Growth Rate, compounded annually for a
five-year period.
     “Threshold-Vesting Stock Option” or “Stock Option” means an option granted
under Section 5.
     In addition, certain other terms used herein have definitions given to them
in the first place in which they are used.
SECTION 2. Administration.
     The Plan shall be administered by the Compensation Committee of the Board
or such other committee appointed by and serving at the pleasure of the Board
(the “Committee”). If at any time no Committee shall be in office, the functions
of the Committee specified in the Plan shall be exercised by the Board.
     The Committee shall have plenary authority to grant Awards pursuant to the
terms of the Plan to participants in the Cash Incentive Plan designated by the
Committee.
     Among other things, the Committee shall have the authority, subject to the
terms of the Plan:

 



--------------------------------------------------------------------------------



 



     (a) to select the participants in the Cash Incentive Plan to whom Awards
under the Plan may from time to time be granted;
     (b) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
     (c) to determine the terms and conditions of any Award granted hereunder
(including, but not limited to, subject to Section 5(a), the option price, any
vesting restriction or limitation and any vesting acceleration or forfeiture
waiver regarding any Award and the shares of Common Stock relating thereto,
based on such factors as the Committee shall determine);
     (d) to modify, amend or adjust the terms and conditions of any Award, at
any time or from time to time;
     (e) to determine to what extent and under what circumstances Common Stock
and other amounts payable with respect to an Award shall be deferred; and
     (f) to determine under what circumstances a Stock Option may be settled in
cash or Common Stock under Section 5(k).
     The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.
     The Committee may act with respect to the Plan only by a majority of its
members then in office, except that the members thereof may (i) delegate to an
officer of the Company the authority to make decisions pursuant to paragraphs
(c), (f), (g), (h) and (i) of Section 5 (provided that no such delegation may be
made that would cause Awards or other transactions under the Plan to cease to be
exempt from Section 16(b) of the Exchange Act) and (ii) authorize any one or
more of their number or any officer of the Company to execute and deliver
documents on behalf of the Committee.
     Any determination made by the Committee or pursuant to delegated authority
pursuant to the provisions of the Plan with respect to any Award shall be made
in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company and Plan participants.
SECTION 3. Common Stock Subject to Plan.
     Subject to adjustment as provided herein, the total number of shares of
Common Stock available for distribution pursuant to Awards under the Plan shall
be 11,000,000 shares of Common Stock. Shares subject to an Award under the Plan
may be authorized and unissued shares or may be treasury shares. If a Stock
Option is forfeited, expires or becomes unexercisable without having been
exercised in full, the unpurchased Shares which were subject thereto shall
become available for future grant under the Plan (unless the Plan has
terminated).
     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, extraordinary distribution with
respect to the Common Stock or other change in corporate structure affecting the
Common Stock, the Committee or Board may make such substitution or adjustments
in the aggregate number and kind of shares reserved for issuance under the Plan,
in the number, kind and option price of shares subject to outstanding Stock
Options and/or such other substitution or adjustments in the consideration
receivable upon exercise as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Award
shall always be a whole number.

 



--------------------------------------------------------------------------------



 



SECTION 4. Eligibility.
     Employees of the Company, its Subsidiaries and Affiliates who are
responsible for or contribute to the management, growth and profitability of the
business of the Company, its Subsidiaries and Affiliates and who are designated
by the Committee are eligible to be granted Awards under the Plan.
SECTION 5. Threshold-Vesting Stock Options.
     The Committee shall have the authority each Award Year to grant any
optionee Threshold-Vesting Stock Options after the Committee has determined the
Annual Bonus Awards under the Cash Incentive Plan based on the financial results
in the applicable Measurement Year. The number of Stock Options to be granted to
an optionee will be based on the optionee’s Annual Bonus Award under the Cash
Incentive Plan in the current Award Year and shall be determined as follows:
     Step One: the optionee’s Annual Bonus Award under the Cash Incentive Plan
shall be multiplied by a percentage, not to exceed 25%, to be determined by the
Committee;
     Step Two: the product obtained under Step One shall be divided by ten
percent (10%) of the Fair Market Value of a share of Common Stock on the date of
grant of the Stock Option.
     Any Stock Option granted under the Plan shall be in such form as the
Committee may from time to time approve and shall constitute a Non-Qualified
Stock Option. Stock Options shall be evidenced by option agreements, the terms
and provisions of which may differ, to the extent permitted by the Plan. An
option agreement shall indicate on its face that it is intended to be a
Non-Qualified Stock Option. The grant of a Stock Option shall occur on the date
the Committee by resolution selects an individual to be a participant in any
grant of a Stock Option, determines the number of shares of Common Stock to be
subject to such Stock Option to be granted to such individual and specifies the
terms and provisions of the Stock Option. The Company shall notify a participant
of any grant of a Stock Option, and a written option agreement or agreements
shall be duly executed and delivered by the Company to the participant. Such
agreement or agreements shall become effective upon execution by the
participant.
     Stock Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions as
the Committee shall deem desirable:
     (a) Option Price. The option price per share of Common Stock purchasable
under a Stock Option shall be the Fair Market Value of the Common Stock subject
to the Stock Option on the date of grant.
     (b) Option Term. The term of each Stock Option shall be established by the
Committee and shall not exceed 10 years from the date the Stock Option is
granted.
     (c) Exercisability. Threshold-Vesting Stock Options shall be exercisable
only after the Stock Option has vested. Vesting in such Stock Options shall
occur after the Fair Market Value of the Common Stock has achieved and sustained
the Threshold Price for at least 20 consecutive trading days at any time during
the five-year period following the date of grant of the Stock Option, or at such
time and under such conditions as are determined by the Committee.
     (d) Method of Exercise. Subject to the provisions of this Section 5, Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company specifying the number
of shares of Common Stock subject to the Stock Option to be purchased.
     The option price of Common Stock to be purchased upon exercise of any Stock
Option shall be paid in full in cash (by certified or bank check or such other
instrument as the Company may accept) or, if and to the extent set forth in the
option agreement, may also be paid by one or more of the following: (i) in the
form of unrestricted Common Stock already owned by the optionee based in any
such instance on the Fair Market

 



--------------------------------------------------------------------------------



 



Value of the Common Stock on the date the Stock Option is exercised; or (ii) by
a combination thereof, in each case in the manner provided in the option
agreement.
     In the discretion of the Committee, payment for any shares subject to a
Stock Option may also be made by delivering a properly executed exercise notice
to the Company, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms.
     No shares of Common Stock shall be issued until full payment therefor has
been made. An optionee shall have all of the rights of a stockholder of the
Company holding the Common Stock that is subject to such Stock Option
(including, if applicable, the right to vote the shares and the right to receive
dividends), when the optionee has given written notice of exercise, has paid in
full for such shares and, if requested, has given the representation described
in Section 9(a).
     (e) Non-transferability of Stock Options. No Stock Option shall be
transferable by the optionee other than (i) by will or by the laws of descent
and distribution or (ii) pursuant to a qualified domestic relations order (as
defined in the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder). All Stock Options shall be
exercisable, during the optionee’s lifetime, only by the optionee or by the
guardian or legal representative of the optionee or by an alternate payee
pursuant to such qualified domestic relations order, it being understood that
the terms “holder” and “optionee” include the guardian and legal representative
of the optionee named in the option agreement and any person to whom an option
is transferred by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order.
     (f) Termination by Death. If an optionee’s employment terminates by reason
of death, any Stock Option held by such optionee may thereafter be exercised, to
the extent then otherwise exercisable, for a period of one year (or such other
period as the Committee may specify in the option agreement) from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.
     (g) Termination by Reason of Total Disability. If an optionee’s employment
terminates by reason of Total Disability, any Stock Option held by such optionee
may thereafter be exercised by the optionee, to the extent it was otherwise
exercisable at the time of termination, for a period of three years (or such
shorter period as the Committee may specify in the option agreement) from the
date of such termination of employment or until the expiration of the stated
term of such Stock Option, whichever period is the shorter; provided, however,
that if the optionee dies within such three-year period (or such shorter
period), any unexercised Stock Option held by such optionee shall,
notwithstanding the expiration of such three-year (or such shorter) period,
continue to be exercisable to the extent to which it was exercisable at the time
of death for a period of one year from the date of such death or until the
expiration of the stated term of such Stock Option, whichever period is the
shorter.
     (h) Termination by Reason of Retirement. If an optionee’s employment
terminates by reason of Retirement, any Stock Option held by such optionee may
thereafter be exercised by the optionee, to the extent it was exercisable at the
time of such Retirement or on such accelerated basis as the Committee may
determine, for a period of three years (or such shorter period as the Committee
may specify in the option agreement) from the date of such termination of
employment or until the expiration of the stated term of the Stock Option,
whichever period is the shorter; provided, however, that if the optionee dies
within such three-year (or such shorter) period, any unexercised Stock Option
held by such optionee shall, notwithstanding the expiration of such three-year
(or such shorter) period, continue to be exercisable to the extent to which it
was exercisable at the time of death for a period of one year from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter.
     (i) Other Termination. Unless otherwise determined by the Committee, if
there occurs a Termination of Employment for any reason other than death, Total
Disability, Retirement or Cause, any Stock Option held by such Optionee shall
thereupon terminate, except that such Stock Option, to the extent then
exercisable, or on such accelerated basis as the Committee may determine, may,
if such Termination of

 



--------------------------------------------------------------------------------



 



Employment is without Cause, be exercised for one year from the date of such
Termination of Employment or the balance of such Stock Option’s term; provided,
however, that if the optionee dies within such one-year period, any unexercised
Stock Option held by such optionee shall notwithstanding the expiration of such
one-year period, continue to be exercisable to the extent to which it was
exercisable at the time of death for a period of one year from the date of such
death or until the expiration of the stated term of such Stock Option, whichever
period is the shorter. In the event of Termination of Employment for Cause, any
unexercised Stock Option held by such optionee shall expire immediately upon the
giving to the optionee of notice of such Termination of Employment. Unless
otherwise determined by the Committee, for the purposes of the Plan, “Cause”
shall mean (i) the conviction of the optionee for committing a felony under
Federal law or the law of the state in which such action occurred,
(ii) dishonesty in the course of fulfilling the optionee’s employment duties or
(iii) willful and deliberate failure on the part of the optionee to perform his
employment duties in any material respect.
     (j) Forfeitability and Termination. If a Threshold-Vesting Stock Option
does not vest during the five-year period following the date of grant of the
Stock Option, the Stock Option shall be forfeited and the Shares covered by such
Option shall revert to the Plan. If an optionee does not exercise his Stock
Option within the time period specified in the Plan, the Stock Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
     (k) Cashing Out of Stock Option. On receipt of written notice of exercise,
the Committee may elect to cash out all or any part of the shares of Common
Stock for which a Stock Option is being exercised by paying the optionee an
amount, in cash or Common Stock, equal to the excess of the Fair Market Value of
the Common Stock over the option price times the number of shares of Common
Stock for which the Stock Option is being exercised on the effective date of
such cash out.
     (l) Change in Control Cash Out. Notwithstanding any other provision of the
Plan, during the 60-day period from and after a Change in Control (the “Exercise
Period”), unless the Committee shall determine otherwise at the time of grant,
an optionee shall have the right, whether or not the Stock Option is fully
exercisable and in lieu of the payment of the exercise price for the shares of
Common Stock being purchased under the Stock Option and by giving notice to the
Company, to elect (within the Exercise Period) to surrender all or part of the
Stock Option to the Company and to receive cash, within 30 days of such notice,
in an amount equal to the amount by which the Change in Control Price per share
of Common Stock on the date of such election shall exceed the exercise price per
share of Common Stock under the Stock Option (the “Spread”) multiplied by the
number of shares of Common Stock granted under the Stock Option as to which the
right granted under this Section 5(l) shall have been exercised; provided,
however, that if the Change in Control is within six months of the date of grant
of a particular Stock Option held by an optionee who is an officer or director
of the Company and is subject to Section 16(b) of the Exchange Act no such
election shall be made by such optionee with respect to such Stock Option prior
to six months from the date of grant. Notwithstanding any other provision
hereof, if the end of such 60-day period from and after a Change in Control is
within six months of the date of grant of a Stock Option held by an optionee who
is an officer or director of the Company and is subject to Section 16(b) of the
Exchange Act, such Stock Option shall be cancelled in exchange for a cash
payment to the optionee, effected on the day which is six months and one day
after the date of grant of such Option, equal to the Spread multiplied by the
number of shares of Common Stock granted under the Stock Option.
SECTION 6. Change in Control Provisions.
     (a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control any Stock Options outstanding as
of the date such Change in Control is determined to have occurred and not then
exercisable and vested shall become fully exercisable and vested to the full
extent of the original grant.
     (b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:

 



--------------------------------------------------------------------------------



 



     (i) An acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); excluding,
however, the following: (1) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company, or members of the Company’s management, or
any combination thereof, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (4) any acquisition by any Person pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (iii) of
this Section 6(b); or
     (ii) A change in the composition of the Board such that the individuals
who, as of the effective date of the Plan, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section 6(b), that any individual who becomes a member of the Board
subsequent to such effective date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or
     (iii) The approval by the shareholders of the Company of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (“Corporate Transaction”); excluding, however, such
a Corporate Transaction pursuant to which (1) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and Outstanding Voting Securities immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (2) no Person (other than
the Company, any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or such
corporation resulting from such Corporate Transaction) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed with respect to the Company prior to the Corporate
Transaction and (3) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction; or
     (iv) The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     (c) Change in Control Price. For purposes of the Plan, “Change in Control
Price” means the higher of (i) the highest reported sales price, regular way, of
a share of Common Stock in any transaction reported on the New York Stock
Exchange Composite Tape or other national securities exchange on which such
shares are listed or on NASDAQ, as applicable, during the 60-day period prior to
and including the date of a Change in Control and (ii) if the Change in Control
is the result of a tender or exchange offer or a Corporate Transaction, the
highest price per share of Common Stock paid in such tender or exchange offer or

 



--------------------------------------------------------------------------------



 



Corporate Transaction; provided, however, that in the case of a Stock Option
which (x) is held by an optionee who is an officer or director of the Company
and is subject to Section 16(b) of the Exchange Act and (y) was granted within
240 days of the Change in Control, then the Change in Control Price for such
Stock Option shall be the Fair Market Value of the Common Stock on the date such
Stock Option is exercised or cancelled. To the extent that the consideration
paid in any such transaction described above consists all or in part of
securities or other non-cash consideration, the value of such securities or
other non-cash consideration shall be determined in the sole discretion of the
Board.
SECTION 7. Term, Amendment and Termination.
     The Plan will terminate on December 31, 2008. Under the Plan, Awards
outstanding as of December 31, 2008 shall not be affected or impaired by the
termination of the Plan.
     The Board may amend, alter, or discontinue the Plan, including, without
limitation, to provide for the transferability of any or all Stock Option(s) in
the event the instructions to Form S-8 promulgated pursuant to the Securities
Act of 1933, as amended, or any successor form, are hereafter amended to permit
registration of shares issuable upon the exercise of options such as the Stock
Options which are transferable, but no amendment, alteration or discontinuation
shall be made which would impair the rights of an optionee under a Stock Option
theretofore granted without the optionee’s consent. In addition, no such
amendment shall be made without the approval of the Company’s stockholders to
the extent such approval is required by law or agreement.
     The Committee may amend the terms of any Stock Option theretofore granted,
prospectively or retroactively, including, without limitation, to provide for
the transferability of such Stock Option in the event the instructions to Form
S-8 promulgated pursuant to the Securities Act of 1933, as amended, or any
successor form, are hereafter amended to permit registration of shares issuable
upon the exercise of options such as the Stock Options which are transferable,
but no such amendment shall impair the rights of any holder without the holder’s
consent except such an amendment made to cause the Option to qualify for the
exemption provided by Rule 16b-3(d). Notwithstanding anything herein to the
contrary, without the prior approval of the Company’s shareholders, Stock
Options issued under the Plan will not be repriced, replaced, or regranted
through cancellation, or by lowering the exercise price of a previously granted
Stock Option.
     Subject to the above provisions, the Board shall have authority to amend
the Plan to take into account changes in law and tax and accounting rules, as
well as other developments and to grant Awards which qualify for beneficial
treatment under such rules without stockholder approval.
SECTION 8. Unfunded Status of Plan.
     It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.
SECTION 9. General Provisions.
     (a) The Committee may require each person purchasing or receiving shares
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to the distribution thereof.
The certificates for such shares may include any legend which the Committee
deems appropriate to reflect any restrictions on transfer.
     All certificates for shares of Common Stock or other securities delivered
under the Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Commission, any stock exchange upon which the
Common Stock is then listed and any applicable Federal or state securities law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 



--------------------------------------------------------------------------------



 



     (b) Nothing contained in the Plan shall prevent the Company or any
Subsidiary or Affiliate from adopting other or additional compensation
arrangements for its employees.
     (c) The adoption of the Plan shall not confer upon any employee any right
to continued employment nor shall it interfere in any way with the right of the
Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.
     (d) No later than the date as of which an amount first becomes includible
in the gross income of the participant for Federal income tax purposes with
respect to any Award under the Plan, the participant shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
Federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Committee, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement. The obligations of the Company under the Plan shall be conditional
on such payment or arrangements, and the Company, its Subsidiaries and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the participant. The Committee may
establish such procedures as it deems appropriate, including the making of
irrevocable elections, for the settlement of withholding obligations with Common
Stock.
     (e) At the time of grant, the Committee may provide in connection with any
grant made under the Plan that the shares of Common Stock received upon exercise
of such Option shall be subject to a right of first refusal pursuant to which
the participant shall be required to offer to the Company any shares that the
participant wishes to sell at the then Fair Market Value of the Common Stock,
subject to such other terms and conditions as the Committee may specify at the
time of grant.
     (f) The Committee shall establish such procedures as it deems appropriate
for a participant to designate a beneficiary to whom any amounts payable in the
event of the participant’s death are to be paid.
     (g) The Plan and all Awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.
SECTION 10. Effective Date of Plan.
     The Plan shall be effective on the later of (a) the date it is approved by
the stockholders of the Company and (b) the date, if any, specified by the Board
at the time it is approved by the Board.

 